PROB 35 Report and Order Terminating Probation/Supervised Release’ de ve oa Te
(Rev. 6/17) Prior to Original Expiration Date eye ST

O20 FEB 2! PH &: 33
UNITED STATES DISTRICT COURT
FOR THE iL ERS o
SOUTHERN DISTRICT OF GEORGIA ~E ‘es i He
DUBLIN DIVISION

 

UNITED STATES OF AMERICA

Vv. Crim. No. 3:10CR000008-1

Thomas Silas Yawn

On June 8, 2016, the above named was placed on supervised release for a period of five years. He has complied
with the rules and regulations of supervised release and is no longer in need of supervision. It is accordingly
recommended that he be discharged from supervision.

Respectfully submitted,

Souy dL

Tony Graham/
United States Probation Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

gt
Dated this 2! day of , 2020.

© hg foe

Dudley FI. bis n, Jr.
United stagybi istrict Judge
